Title: From George Washington to Joseph Reed, 24 December 1778
From: Washington, George
To: Reed, Joseph


  
    Sir,
    Chesnut Street [Philadelphia] 24th December 1778.
  
I had not the honor of receiving your Excellency’s favor of yesterday till late in the evening. I am very sensible of the high mark of esteem and attention intended me by the Supreme Executive Council, and I shall be happy to receive the honor of their visit at 11 o’clock this morning.
I thank you for the polite manner in which you have been pleased to convey their desire for that purpose, and I beg leave to assure you of the perfect esteem and respect, with which I am Your Excellency’s most obt Servt

  Go. Washington

